          Case 3:20-cv-00206-JAM Document 71 Filed 07/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 ASISTA IMMIGRATION ASSISTANCE,
 INC., et al.,
                                                              Case No. 3:20-cv-00206-JAM
                                Plaintiffs,
                    v.                                        Judge: Hon. Jeffrey A. Meyer

 TAE D. JOHNSON, Acting Director, in his
 official capacity, et al.,

                                 Defendants.



                      JOINT MOTION TO CONTINUE IN ABEYANCE

        Pursuant to the Court’s Order of June 17, 2021, the parties, having conferred, jointly move

to continue this case in abeyance until July 7, 2021, while the parties finalize the terms of a

proposal to extend the period of abeyance for an additional 90 days. The parties have reached

agreement on all but one issue. ICE is not yet in a position to agree to Plaintiffs’ proposal on that

remaining issue, which will require sign-off at more senior levels of leadership. The parties agree

that they would benefit from two additional business days to attempt to reach agreement, during

which time they will continue to abide by the terms of the initial stay agreement. If the parties are

not able to reach agreement by July 7 on the terms of a continued stay, they agree that the stay

should be lifted, and that this Court should proceed to resolve the pending motions for summary

judgment.

        Accordingly, the parties respectfully request that the Court hold this case in abeyance until

July 7, 2021, and that the parties be permitted to file a proposal for further proceedings in this case

at that time.
   Case 3:20-cv-00206-JAM Document 71 Filed 07/02/21 Page 2 of 2




BRIAN M. BOYNTON                             Benjamin L. Berwick (phv04462)
Acting Assistant Attorney General            THE PROTECT DEMOCRACY PROJECT
                                             15 Main St., Suite 312
CHRISTOPHER R. HALL                          Watertown, MA 02472
Assistant Branch Director                    (202) 856-9191
                                             ben.berwick@protectdemocracy.org
/s/ Cormac A. Early
CORMAC A. EARLY (phv10560)                   Brittany Williams (phv10516)
Trial Attorney, U.S. Department of Justice   THE PROTECT DEMOCRACY PROJECT
Civil Division, Federal Programs Branch      1900 Market Street, 8th Fl.
1100 L Street, N.W.                          Philadelphia, PA 19103
Washington, D.C. 20005                       (202) 236-7396
Phone: (202) 616-7420                        brittany.williams@protectdemocracy.org
E-mail: Cormac.A.Early@usdoj.gov
                                             Elizabeth B. Wydra (phv10541)
Counsel for Defendants                       Brianne J. Gorod (phv10524)
                                             Brian R. Frazelle (phv10535)
Dated: July 2, 2021                          CONSTITUTIONAL ACCOUNTABILITY
                                             CENTER
                                             1200 18th St., NW, Suite 501
                                             Washington, DC 20036
                                             (202) 296-6889
                                             elizabeth@theusconstitution.org
                                             brianne@theusconstitution.org
                                             brian@theusconstitution.org

                                             Marisol Orihuela (ct30543)
                                             JEROME N. FRANK LEGAL SERVICES
                                               ORGANIZATION
                                             P.O. Box 209090
                                             New Haven, CT 06520
                                             (202) 432-4800
                                             marisol.orihuela@yale.edu

                                             Attorneys for Plaintiffs
